DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-11 are pending and have been examined in this application. 
This communication is the third action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 7/17/2020, 8/13/2020, and 5/18/2022 and have been reviewed by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 9 of claim 1 currently reads “but not between the intermediate body”, this does not appear to be a full sentence as there is no second body that does not have a gap with the intermediate body, the examiner believes that this is meant to say “but not between the intermediate body, and the trailing flap” and the claim will be examined in this manner.
Claims 2-5, and 11 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) in view of Morris (US #8,534,612).
Regarding claim 1, Dornier teaches an aircraft wing (2), comprising: a wing body (2 as seen in figure 2a) having an upper and a lower surface (2 as seen in figure 2b) and comprising a leading edge (2 as seen in figure 2a) and a trailing edge (2 as seen in figure 2a), a trailing flap (2b); wherein the flap is positioned in a deployed position when the aircraft is in hover mode (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30).  But, Dornier does not teach that the trailing edge comprises a channel; and an intermediate body interposed between the wing body and the trailing flap, such that: when the trailing flap is in a stowed position the intermediate body is disposed within the channel; and when the aircraft wing is in a deployed position, a gap is interposed between the wing body and the intermediate body, but not between the intermediate body and the trailing flap.
However, Morris does teach that the trailing edge comprises a channel (9); and an intermediate body (3) interposed between the wing body (1, and 3 as seen in figure 1) and the trailing flap (3, 4, and 5 as seen in figure 1), such that: when the trailing flap is in a stowed position the intermediate body is disposed within the channel (1, and 3 as seen in figure 1); and when the aircraft wing is in a deployed position, a gap is interposed between the wing body and the intermediate body (1, and 3 as seen in figure 2), but not between the intermediate body and the trailing flap (3, 4, and 5 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate body stowed in a channel in a wing when in a stowed position and a gap between the wing and intermediate body but not between the intermediate body and the flap when in a deployed position because Dornier and Morris are both aircraft that use trailing edge flaps to help control the aircraft.  The motivation for having an intermediate body stowed in a channel in a wing when in a stowed position and a gap between the wing and intermediate body but not between the intermediate body and the flap when in a deployed position is that it allows the wing to maintain a streamlined shape when the flap is stowed but also increases the control surface area when the flap is deployed to help improve the efficiency of the system.
Regarding claim 3, Dornier as modified by Morris teaches the aircraft wing of claim 2, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection.  However, Morris does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the aircraft wing is in zero deflection (1, 3, 4, and 5 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing, intermediate body and the flap form a continuous body when there is zero deflection because Dornier and Morris are both aircraft that use trailing edge flaps to help control the aircraft.  The motivation for having the wing, intermediate body and the flap form a continuous body when there is zero deflection is that it helps to improve the aerodynamic performance of the wing when the flap system is not deployed.
Regarding claim 4, Dornier as modified by Morris teaches the aircraft wing of claim 1, wherein the aircraft wing and the trailing flap describe an angle of 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             when the aircraft wing is in the hover position (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing).
Regarding claim 5, Dornier as modified by Morris teaches the aircraft wing of claim 1, wherein the aircraft wing is a component of a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier).
Regarding claim 11, Dornier as modified by Morris teaches the aircraft wing of claim 1, wherein the flap is deployed to a hover position (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30), but Dornier does not teach that an angular relationship between the intermediate body and the trailing wing is maintained between the stowed position and the deployed position.
However, Morris does teach that an angular relationship between the intermediate body and the trailing wing is maintained between the stowed position and the deployed position (3, 4, and 5 as seen in figures 1, and 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the angular relationship between intermediate body and trailing flap stay constant as it is deployed because Dornier and Morris are both aircraft that use trailing edge flaps to help control the aircraft.  The motivation for having the angular relationship between intermediate body and trailing flap stay constant as it is deployed is that it helps to make it easier to deploy the flap from the stowed position.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) as modified by Morris (US #8,534,612) as applied to claim 1 above, and further in view of Rudolph (US #4,353,517).
Regarding claim 2, Dornier as modified by Morris teaches the aircraft wing of claim 1, but Dornier does not teach that the wing body and the trailing flap describe an angle of 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                             when the aircraft wing is in a high lift position.  However, Rudolph does teach that the wing body and the trailing flap describe an intermediate angle when the aircraft wing is in a high lift position (20 as seen in figures 2, and 3, and Column 4, lines 12-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flap at an intermediate angle when it is in a high lift position because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having the flap at an intermediate angle when it is in a high lift position is that it allows the wing to generate additional lift without adding too much drag to the system.  But Rudolph does not explicitly teach that the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the intermediate angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the intermediate angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Claims 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) in view of Morris (US #8,534,612), and Rudolph (US #4,353,517).
Regarding claim 6, Dornier teaches a method of operating an aircraft, comprising: providing the aircraft (1) with a wing having an upper surface and a lower surface (2 as seen in figure 2b) and comprising a wing body (2), a trailing flap (2b), transitioning the trailing flap to a hover position comprising a hover position angle (2b, and 3’ as seen in figure 2b, and Column 5, lines 28-30), wherein the hover position angle is defined by the wing body, and the trailing flap and is 75                                
                                    °
                                
                             to 95                                
                                    °
                                
                             (2, and 2b as seen in figure 2b of Dornier, as can be seen in figure 2b of Dornier the trailing edge flap makes a right angle to the wing). But Dornier does not teach an intermediate body interposed between the wing body and the trailing flap; transitioning the trailing flap between a high lift position comprising a high lift angle and deployed position, wherein the high lift angle is defined by the wing body, intermediate body, and the trailing flap and is 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                            , and that the deployed angle is defined by the wing body, intermediate body and trailing flap10, and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the deployed position, while still providing a smooth aerodynamic contour between the intermediate body and the trailing flap; and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the wing is in the deployed position, and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing.
However, Morris does teach an intermediate body (3) interposed between the wing body (1, and 3 as seen in figure 1) and the trailing flap (3, 4, and 5 as seen in figure 1); wherein the intermediate body and trailing flap move as a single entity (3, 4, and 5 as seen in figures 1, and 2), and that the deployed angle is defined by the wing body, intermediate body and trailing flap10  (1, 3, 4, and 5 as seen in figure 2), and wherein a gap is interposed between the wing body and the intermediate body when the aircraft wing is in the deployed position (1, and 3 as seen in figure 2), while still providing a smooth aerodynamic contour between the intermediate body and the trailing flap (3, 4, and 5 as seen in figure 2); and wherein the gap is dimensioned to provide a break in an aerodynamic contour comprising the wing body and the trailing flap when the wing is in the deployed position  (1, 3, 4, and 5 as seen in figure 2), and wherein the break in the aerodynamic contour is dimensioned to provide airflow between the upper surface and the lower surface of the wing (Column 3, lines 37-41).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an intermediate body stowed in a wing when in a stowed position and a gap between the wing and intermediate body that allows airflow through the gap, but not between the intermediate body and the flap when in a deployed position because Dornier and Morris are both aircraft that use trailing edge flaps to help control the aircraft.  The motivation for having an intermediate body stowed in a wing when in a stowed position and a gap between the wing and intermediate body that allows airflow through the gap, but not between the intermediate body and the flap when in a deployed position is that it allows the wing to maintain a streamlined shape when the flap is stowed but also increases the control surface area when the flap is deployed to help improve the efficiency of the system while allowing the air to pass through the gap helps to improve the lift of the system.  But does not teach that the high lift angle is defined by the wing body, and the trailing flap and is 35                                
                                    °
                                
                             to 45                                
                                    °
                                
                            10.
However, Rudolph does teach that the high lift angle is defined by the wing body, and the trailing flap (16, and 20 as seen in figure 2) and is between the stowed position and the deployed position  (16, and 20 as seen in figures 1, 2, and 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a high lift angle defined by the wing body and trailing flap that is between the stowed and deployed positions because Dornier and Rudolph are both aircrafts that use flaps to help in the landing of the aircraft.  The motivation for having a high lift angle defined by the wing body and trailing flap that is between the stowed and deployed positions is that it gives the system greater range of positions to allow the system to be in a more efficient position.  But Rudolph does not teach that the high lift angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            .
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the high lift angle is between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                            , since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233. The motivation for having the high lift angle between 35                                
                                    °
                                
                             and 45                                
                                    °
                                
                             is that it allows the wing to generate additional lift without adding too much drag to the system.
Regarding claim 7, Dornier as modified by Morris, and Rudolph teaches the method of claim 6, but Dornier does not teach an additional step of transitioning the wing between the high lift position and a stowed position comprising a stowed angle, wherein the stowed angle is defined by the wing body, intermediate body, and trailing flap and is less than 10                                
                                    °
                                
                            .  However, Morris does teach an additional step of transitioning the wing between the deployed position and a stowed position comprising a stowed angle, wherein the stowed angle is defined by the wing body, intermediate body, and trailing flap and is less than 10                                
                                    °
                                
                             (1, 3, 4, and 5 as seen in figure 1, as can be seen the members all form a single body when stowed that are not angularly offset).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a stowed angle between the wing, intermediate body, and trailing flap less than 10 degrees because Dornier and Morris are both aircraft that use trailing edge flaps to help control the aircraft.  The motivation for having a stowed angle between the wing, intermediate body, and trailing flap less than 10 degrees is that it allows the members for a continuous aerodynamic body when stowed which helps to improve the aerodynamic performance of the system.
Regarding claim 8, Dornier as modified by Morris, and Rudolph teaches the method of claim 7, wherein the wing body comprising a leading edge and a trailing edge (2 as seen in figure 2b of Dornier), but Dornier does not teach that the trailing edge comprises a channel, and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position.
However, Morris does teach that the trailing edge comprises a channel (1, and 9 as seen in figure 1), and wherein at least a portion of the intermediate body lies within the channel when the wing is in the stowed position (1, and 3 as seem in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing have a channel that a portion of the intermediate body can be stored in because Dornier and Morris are both aircraft that use trailing edge flaps to help control the aircraft.  The motivation for having the wing have a channel that a portion of the intermediate body can be stored in is that it allows the wing to maintain a streamlined shape when the flap is stowed.
Regarding claim 10, Dornier as modified by Morris, and Rudolph teaches the method of claim 6, wherein the aircraft is a tilt rotor aircraft (3, and 3’ as seen in figure 1c of Dornier).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dornier Jr. (US #5,096,140) as modified by Morris (US #8,534,612), and Rudolph (US #4,353,517) as applied to claim 6 above, and further in view of Heynatz (US #4,796,840).
Regarding claim 9, Dornier as modified by Morris, and Rudolph teaches the method of claim 6, but Dornier does not teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position.  However, Heynatz does teach that the wing body, the intermediate body, and the trailing edge provide a continuous aerodynamic contour when the wing is in the high lift position (1, 4, and 5 as seen in figure 5, as can be seen in the figure, the wing, intermediate body and flap are deployed in a high lift position while maintaining a connection between the three bodies to form a continuous contour).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wing body, intermediate body, and trailing flap form a continuous body when in a high lift position because Dornier and Heynatz are both aircrafts that deploy flaps from the back of the wings to help control the flight.  The motivation for having the wing body, intermediate body, and trailing flap form a continuous body when in a high lift position is that it helps to increase the lift generated by the wing when it is in the high lift position.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647